DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al.1 and further in view of Kyeong et al.2
With regard to claim 1, Singh et al. teach obtaining see § I ¶¶ 2, 5-6); lowering the dimensionality of the see § I ¶¶ 2, 5-6, § 5: dimensionality reduction); see § 3.1: clustering); and generating a shape graph from the clustered points, where nodes in the shape graph represent a see § 1 ¶¶ 5-6, fig. 5, abstract. 
Singh et al. teach high dimensional data, but fail to explicitly teach 4D brain imaging data (3D + time), identifying at least one topological feature of the shape graph associated with a pathophysiology of a mental disorder; and supporting a diagnosis of the mental disorder for the patient, however Kyeong et al. teach the missing features. See Kyeong et al. abstract; see p. 11 ¶ 3: assessment and treatment.  
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. The method disclosed in Singh et al. would have been readily recognized to be applicable to any kind of high dimensional data including brain imaging data as disclosed by Kyeong et al. (see abstract: mapper alogirhtm of Singh et al. applied to functional brain imaging data) where the motivation would have been to reduce high dimensional data sets into simplicial complexes with far fewer points which can capture topological and geometric information at a specified resolution. see § I ¶ 2. 
With regard to claims 2, 5-7, Examiner takes Official Notice to the fact that neighborhood lens function, functional MRI, resting state functional brain imaging, Markov chain graph are extremely well known in the art before the effective filing date. One skilled in the art would have been motivated to incorporate known teachings into the configuration of Singh et al. With regard to functional MRI and resting state functional brain imaging, the method disclosed in Singh et al. would have been readily recognized to be applicable to any kind of high dimensional data where the motivation would have been to reduce high dimensional data sets into simplicial complexes with far fewer points which can capture topological and geometric information at a specified resolution. see § I ¶ 2. Likewise, one skilled in the art would have been motivated to substitute the 
With regard to claim 3, see § 3 ¶ 2.  
With regard to claim 4, see p. 95 ¶ 2.  
With regard to claim 8, see § 5.3 last ¶, § 5.4 ¶ 1. 
With regard to claim 9, see fig. 5. 
With regard to claim 10, see abstract, fig. 1, 5.  
With regard to claims 11-20, see discussion of corresponding claims 1-10 above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Singh, Gurjeet, Facundo Mémoli, and Gunnar E. Carlsson. "Topological methods for the analysis of high dimensional data sets and 3d object recognition." SPBG 91 (2007): 100.
        2 Kyeong, Sunghyon, et al. "A new approach to investigate the association between brain functional connectivity and disease characteristics of attention-deficit/hyperactivity disorder: Topological neuroimaging data analysis." PloS one 10.9 (2015): e0137296.